Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5 and 13 are indefinite in that the claims merely recite a result of applying the first stimulation and does not include a further positive method step.

With regard to claims 7-9, again the claims merely recite the result of the treatment, i.e. the treatment outcome and therefore does not include a further positive method step. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-9 and 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rooney et al (2007/0073356).
Rooney et al discloses a method of administering a therapeutic agent including applying a first stimulation to a first portion of a patient’s spine and administering a therapeutic agent to the patient (see abstract; paragraphs [0003]-[0005], [0013], [0021], [0100]).  Rooney et al teaches that the treatments can be delivered simultaneously, in an alternating fashion, according to a schedule or selectively e.g. in response to a request received from a patient or clinician (abstract) which teaches that steps could be performed in any order which would include administering the therapeutic agent after the first stimulation.   
With regard to claims 2, 14 and 17, Rooney et al teaches that the therapeutic agent is a pharmaceutical (paragraph [0021]).
With regard to claims 3 and 15, Rooney et al teaches that the agent can be delivered intrathecally (paragraphs [0010] and [0086]).
With regard to claim 4, Rooney et al teaches that the stimulation is delivered to an epidural space (paragraph [0005]).
With regard to claims 5 and 13, the blood flow would inherently increase with the application of the first stimulus.
With regard to claim 6, Rooney et al teaches applying a first stimulus through electrodes that would provide an electrical stimulation.
With regard to claims 7-9, 16 and 18, Rooney et al teaches treating neuropathy (paragraph [0006]).
With regard to claim 10, Rooney et al teaches that the first stimulation is delivered to an epidural space which would inherently include the vertebra.
With regard to claim 11, Rooney et al teaches a second stimulation delivered at a second location different from the first (claims 4, 7 and 20).

Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rezai et al (2016/0045740).
Rezai et al discloses a method of administering a therapeutic agent including stimulating an epidural space (paragraphs [0036] and [0059]) which, as discussed above, would inherently increase blood flow and administering a therapeutic agent including a stem cell (paragraph [0046]).
With regard to claim 20, Rezai et al teaches that the controller can be configured to automatically coordinate the operation of the device and would be able to administer the therapy in any order desired. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791